Citation Nr: 1604120	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee (right knee disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim in June 2013 for service connection for his right knee disability.  In consideration of all the medical and lay evidence, the Board finds that this matter must be remanded for additional development.

The Veteran contends that he injured his knee while climbing out of his truck during service in South Korea in 1959.  After being treated by medical personnel, he was assigned to a supply clerk position due to the injury.  The Veteran states that his right knee disability has deteriorated steadily since service, and that walking is painful and his job performance has suffered. 

The Veteran's entrance examination from July 1958 notes "abnormal" for the lower extremities.  The report explains that the Veteran fractured the upper end of his right femur in 1949 that was treated by closed reduction.  The report further notes "asymptomatic left leg 32 1/2" right leg 32 1/4" NCD." 

In September 1958, without any reported injury, Veteran presented to the in-service orthopedic clinic for persistent right knee pain and buckling.  The examination revealed an approximate one inch shortening of the right lower extremity compared to the left as measured from the anterior superior spine, as well as marked genu recurvatum of the right knee.  The treating physician assessed "[o]ld fracture, right femur; genu recurvatum of the right knee; shortening of right lower extremity due to old fracture" and recommended a permanent L-3 profile as well as a custom shoe for the Veteran's right foot.  In March 1960, a physical examination revealed evident shortening of the right lower extremity of approximately 1 1/4 inches.  The physician's diagnosis was a fracture of the right femur with malunion following and shortening of more than one inch with marked knee disability, secondary to the fracture sustained prior in 1949, and non-service connected.  The physician opined that the Veteran was unfit for further military duty at that point.  This diagnosis was noted on the Veteran's separation examination later that month. Moreover, on the Veteran's report of medical history from March 1960, the Veteran stated that his present health was "good, with exception of painful right knee, resulting from fracture of upper leg." 

The Veteran was afforded a VA examination in June 2014 to assist in determining whether the Veteran's pre-existing right knee disability was aggravated in service.  The VA examiner's opinion noted that the Veteran's "service treatment records document he had a pre-service right femur fracture resulting in 1 1/2" shortening of the right leg, with 'trick knee.'"  The examiner did not address, however, that the Veteran's entrance examination indicated he entered with only a 1/4 inch difference in leg lengths.  The examiner concluded that there was no medical evidence to suggest aggravation beyond the normal progression of the Veteran's preexisting right knee disability.  Because the medical examiner did not discuss the difference in the measurements documented on the Veteran's July 1958 entrance examination and the September 1958 physical examination, his opinion is inadequate.  Accordingly, the Board is unable to make a determination on the merits of this claim without an addendum medical opinion addressing this issue. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to an examiner (preferably the same VA examiner who provided the June 2014 opinion) to provide an addendum opinion.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  Another examination of the Veteran is not required.  

The examiner should state whether the Veteran's preexisting right knee disability worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disability or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.

The term "aggravation" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must address the leg length measurements noted on the Veteran's entrance examination from July 1958, the leg length measurements from the Veteran's September 1958 orthopedic evaluation, and whether the difference between those two measurements represents aggravation, as defined above, of the Veteran's preexisting knee disability.  

A thorough rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


